DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 12 November 2020.
Claims 1-6 are amended by the Applicant via a preliminary amendment.
Claim 1 is amended by an approved Examiner's Amendment.
Claims 1-6 are currently pending.
Claims 1-6 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: No 112(f) invocations are identified in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Seward (Reg No. 73298) (202-803-8072) on 22 October 2021.
The application has been amended as follows: 
 Claim 1. (Currently Amended)  An air compressor comprising:
a centrifugal-type compression wheel defining an axial direction and a radial direction,

the compression part comprising a first portion forming a volute for the ejection of compressed air which is mounted facing the compression wheel in the radial direction, and a second portion comprising an annular section extending around the first portion, the annular section extending radially inwardly and outwardly from the volute, the second portion further comprising a torus delimiting a central orifice receiving at least part of the compression wheel,
the air compressor being characterized in that the volute is made of metallic material and the annular section of the second portion is made of thermoplastic material filled with non-metallic elements, and in that the thermoplastic material with non-metallic elements has a thermal expansion corresponding to that of the metallic material so as to allow mechanical clamping of the metallic material and the thermoplastic material with non-metallic elements.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
the air compressor being characterized in that the volute is made of metallic material and the annular section of the second portion is made of thermoplastic material filled with non-metallic elements, and in that the thermoplastic material with non-metallic elements has a thermal expansion corresponding to that of the metallic material so as to 
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Stefanovic et al (US 20190003488 A1) or Kanzaka et al (US 20200166051 A1).
The Examiner notes, Stefanovic et al is considered the closest prior art, but does not teach: 
the air compressor being characterized in that the volute is made of metallic material and the annular section of the second portion is made of thermoplastic material filled with non-metallic elements, and in that the thermoplastic material with non-metallic elements has a thermal expansion corresponding to that of the metallic material so as to allow mechanical clamping of the metallic material and the thermoplastic material with non-metallic elements. (emphasis added)
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
20.	For references which show similar turbocharger housings see Page 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745